Citation Nr: 0731800	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  03-37 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, claimed on the basis of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from December 1948 to 
December 1972.  The veteran served in the Republic of Vietnam 
from September 1968 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In a rating decision of March 1999, of which the appellant 
(the widow of the veteran) was informed, and with which she 
voiced no disagreement, the RO denied entitlement to service 
connection for the cause of the veteran's death.  Since the 
time of that decision, the appellant has submitted additional 
evidence in an attempt to reopen her claim.  The RO 
considered such evidence, but continued its denial of service 
connection for the cause of the veteran's death.  

This case was previously before the Board in January 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Good or sufficient cause having been shown, the appellant's 
motion to advance her appeal on the Board's docket has been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  In a rating decision of March 1999, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  

2.  Evidence submitted since the time of the March 1999 
decision denying entitlement to service connection for the 
cause of the veteran's death is new, but it does not raise a 
reasonable possibility of substantiating the appellant's 
claim.  


CONCLUSIONS OF LAW

1.  The decision of March 1999 denying the appellant's claim 
for service connection for the cause of the veteran's death 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

2.  New and material evidence not having been submitted, the 
claim for service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions; service medical records; private treatment 
records; and private examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's fatal 
adenocarcinoma which had apparently metastasized to his lungs 
was, in fact, the result of exposure to Agent Orange during 
his tour of duty in the Republic of Vietnam.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Moreover, where 
a veteran served for ninety (90) days or more during a period 
of war, or during peacetime service after December 31, 1946, 
and a malignant tumor (i.e. carcinoma) becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea), and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2007).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2007).  

The Board notes that, once entitlement to service connection 
for the cause of the veteran's death has been denied by a 
decision of the RO, that determination, absent disagreement 
by the appellant within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Where a claim for entitlement to service connection for the 
cause of the veteran's death has been previously denied, and 
that decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  Evidence is considered to be 
"new" if it was not previously submitted to agency 
decisionmakers.  Evidence is "material" if, by itself, or 
when considered with previous evidence of record, it relates 
to an established fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous RO decision 
in March 1999, there was of record the veteran's Death 
Certificate.  That certificate showed that the veteran died 
on October 14, 1998.  The immediate cause of the veteran's 
death was metastatic adenocarcinoma, due to, or as a 
consequence of, an "unknown primary."  Service medical 
records covering the period from 1948 to 1972 were negative 
for any treatment or findings of cancer during the veteran's 
period of active military service.  Further review of the 
veteran's claims file showed that, at the time of his death, 
service connection was in effect for bilateral pes 
planus/hallux vulgus, with calluses and hammertoes, evaluated 
as 30 percent disabling; aortic stenosis, the cause of which 
was undetermined, evaluated as noncompensably disabling; and 
dermatophytosis, also evaluated as noncompensably disabling.  
Noted at the time of the March 1999 rating decision was that 
a November 1998 letter requesting that the veteran's spouse 
submit a statement from the veteran's physician regarding the 
site of origin of the veteran's cancer had met with no 
response.  Based on the aforementioned, the RO concluded that 
available evidence failed to show any relationship between 
the veteran's military service and his death from metastatic 
adenocarcinoma.  

Evidence submitted since the time of the March 1999 rating 
decision, consisting for the most part of various private 
medical records dated in 1998, while arguably "new" in the 
sense that it was not previously of record, is not material.  
More to the point, such evidence shows only a diagnosis of 
and treatment for the veteran's ultimately fatal metastatic 
adenocarcinoma, with no documented evidence of any 
relationship between that pathology and the veteran's period 
of active service, including exposure to Agent Orange.  Mintz 
v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  While 
it is true that, prior to his death, the veteran's 
adenocarcinoma had to some extent metastasized to his lungs 
(resulting in lung cancer, a disability for which service 
connection might be granted on a "presumptive" basis), there 
is no indication that the veteran's lungs represented the 
primary site of origin of his cancer.  Rather, the veteran's 
adenocarcinoma, which was present throughout his liver, was 
described on more than one occasion, including on his Death 
Certificate, as of an "unknown" primary.  As such, the newly 
received private medical reports are not new and material.  

The Board acknowledges that, in correspondence of 
November 2005, the veteran's private physician wrote that the 
veteran's other medical problems, including aortic sclerosis 
(sic), for which service connection was in effect at the time 
of the veteran's death, "may" have contributed to his death 
from metastatic cancer.  However, that opinion is clearly 
speculative, and is contradicted by the evidence of record.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It is, 
therefore, too general and inconclusive to raise a reasonable 
possibility of supporting the appellant's claim.  In fact, on 
numerous occasions, the veteran's aortic stenosis was 
described as of no clinical significance, and since service 
connection has been in effect, the disability has been rated 
as noncompensably disabling.

Based on the aforementioned, the Board finds that although 
the evidence is new, it is not material.  The newly received 
evidence does not raise a reasonable possibility of 
substantiating the appellant's claim.  That is, it does not 
reasonably associate the veteran's metastatic adenocarcinoma, 
which was first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service, including exposure to 
Agent Orange.  It also does not raise a reasonably 
possibility of showing that the veteran's service-connected 
disabilities caused or contributed to the cause of his 
demise.  Accordingly, the appeal is denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran's status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121; see also Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In the present case, in correspondence of January 2003, 
January and April 2006, and January 2007, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence should be submitted by her, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of or submit any 
further evidence in her possession pertaining to her claim.  
In various other documents, the appellant was provided a 
statement of the conditions, if any, for which the veteran 
was service connected at the time of his death, as well as an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the veteran's death based on a previously service-connected 
condition, and an explanation of the evidence and information 
required to substantiate a cause of death claim based on a 
condition not yet service connected.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  





ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the benefit sought on appeal is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


